
	
		II
		111th CONGRESS
		1st Session
		S. 1330
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to increase the payment rate for certain payments under the milk income loss
		  contract program as an emergency measure.
	
	
		1.Short titleThis Act may be cited as the
			 Family Dairy Preservation Act of
			 2009.
		2.Milk income loss
			 contract programSection
			 1506(c)(3) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8773(c)(3)) is amended—
			(1)by redesignating subparagraph (C) as
			 subparagraph (E); and
			(2)by striking subparagraph (B) and inserting
			 the following:
				
					(B)for the period
				beginning on October 1, 2008, and ending on February 28, 2009, 45
				percent;
					(C)for the period
				beginning on March 1, 2009, and ending on November 30, 2009, 90 percent;
				and
					(D)for the period
				beginning on December 1, 2010, and ending on August 31, 2012, 45 percent;
				and
					.
			
